Title: From John Adams to John Marshall, 19 February 1801
From: Adams, John
To: Marshall, John



Dear Sir
Washington Feb 19 1801.

Inclosed is a letter to me from the Vice President of the U.S. with a resolution of the Senate, dated the 18 of this month & a certificate of the Vice President of the election of Aaron Burr to be the future Vice President of the United States. I request you to select a proper person, according to the usage in such cases, to proceed to N York and convey this certificate to Mr Burr
With great esteem I have the honor to be Sir your obedt. sert
